DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
I.	Species I: directed towards a block redundant power infrastructure that includes a reserve DPM, a plurality of standby generators, and a damage limitation (DL) mode manager, that in response to a detected failure of at least one standby generator, disables the transfer mechanism of a designated load center switch based on the priority of an associated load center as seen in figs.23-24, pars [0037, 0190], corresponding to claims 1-8;
II. 	Species II: directed towards a distributed redundant power infrastructure in which a plurality of DPMs are each coupled to first subset of load centers via a first set of corresponding switches using a preferred setting input and to a second subset of load centers via a second set of corresponding switches and a damage limitation (DL) mode manager that, in response to a detected failure of at least one DPM, disables the transfer mechanism of a designated subset of switches based on the priorities of the corresponding load centers as seen in fig.26, pars [0040, 0021], corresponding to claims 9-15;
III. 	Species III: directed towards an adaptable redundant power platform in which each load center includes a pair of load center switches, a plurality of DPMs coupled to the load centers via a set of corresponding switches using a preferred setting (PS) inputs and alternate setting (AS) inputs, and a damage limitation (DL) mode manager that, in response to a detected power failure and assigned priorities, disables the transfer mechanism of a first subset of switches and disconnects a second subset of switches from corresponding load centers, which has no corresponding figure, according to claims 16-20. Note: MPEP 809.02(a) states that “in the 
 The species are independent or distinct because they recite the mutually exclusive characteristics of each species. Specifically, species I requires a “reserve DPM”, a “plurality of standby generators coupled to a shared generator bus”, and a DL mode manager that requires detecting a failure of at least one standby generator to disable the transfer mechanism of a load center switch based on the priority of the load center.  Species II and III, however, do not require a reserve DPM, a plurality of standby generators, and the DL mode manager does not disable the transfer mechanism of a load center switch in response to a detected failure of at least one standby generator. Species II, on the other hand, requires a first set of corresponding switches using a preferred setting input and to a second subset of load centers via a second set of corresponding switches and a damage limitation (DL) mode manager that, in response to a detected failure of at least one DPM, disables the transfer mechanism of a designated subset of switches based on the priorities of the corresponding load centers. Species I and/or III do not require a first set of corresponding switches, a second set of corresponding switches, do not require detecting failure of at least one DPM, and in response to the failure of at lest one DPM disable the transfer mechanism of a designated subset of switches. Species III is different than species I and II, because species III specifically requires that each load center include “a pair of load center switches” not required in species I (species I only requires one load center switch), a plurality of DPM coupled to the plurality of load centers  “via a set of corresponding switches” not required in species I, and “in response to a detected power failure and assigned priorities, disables the transfer mechanism of a first subset of switches and disconnects a second subset of switches from corresponding load centers” not required in species I and II. Species II does not 
Examiner Note: There is no figure that corresponds to species III, claims 16-20. The examiner requests clarification from the applicant in the response as to which figure and paragraphs correspond to species III, claims 16-20. Since there are no corresponding figures for claims 16-20, the examiner has identified distinguishing charactristics of species III, because MPEP 809.02(a) states that “in the absence of distinct figures or examples to identify the several species, the mechanical means, the particular material, or other distinguishing characteristic of the species should be stated for each species identified”.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(i) the species of groupings of patentably indistinct species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(ii) the prior art applicable to one species would not likely to be applicable to another species; and 
(iii) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RASEM MOURAD/               Examiner, Art Unit 2836                                                                                                                                                                                         /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836